DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    MERCEDES-BENZ USA, LLC,
                          Appellant,

                                   v.

                        JEFFREY COFFMAN,
                             Appellee.

                             No. 4D20-1431

                             [June 24, 2021]

  Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Boward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE 18-9428.

  Brooks C. Rathet of Bromagen & Rathet, P.A., Jacksonville Beach, for
appellant.

  Jeanne M. Cremeens and Patrick J. Cremeens of Cremeens Law Group,
PLLC, Tampa, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.